DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 08/09/2022:
Claims 1, 4-8 and 16-22 are pending.
Claims 9-15 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al. (US20160033898), and further in view of Pearce et al. (US20090263146) and Abe et al. (US9156056).
Regarding claim 1, Yamabe teaches a container (toner bottle 100; Figure 5 and 53) comprising: 
a chamber (see inside of 100 in Figure 53) for storing build material for a printing system ([0001] a toner-image forming unit that forms a toner image by using toner and includes a toner supply unit that supplies, to the toner-image forming unit); 
an opening (rod holding member 101h; Figure 53) co-axial with a longitudinal axis of the chamber for coupling to the three-dimensional printing system (see annotated Figure 53 below); and 
a material-conveying member (screw blade 101j; Figure 53) mounted within the chamber and arranged within the opening (see 101j within rod holding member 101h in Figure 53) to guide build material between the chamber and the printing system during rotation ([0168] due to the rotation, toner in the bottle head section 101b is carried toward the toner discharge opening 101c), wherein the material-conveying member is a screw (screw blade 101j; Figure 53); 
wherein the container is configured such that rotation of the chamber in a first direction about the longitudinal axis of the chamber conveys build material in the chamber to the three-dimensional printing system ([0168] due to the rotation, toner in the bottle head section 101b is carried toward the toner discharge opening 101c);
and wherein the container is configured such that, on rotation of the chamber: 
the material-conveying member is rotated in a same direction as the chamber; and there is no relative motion between the material-conveying member and the opening ([0168] hen the toner bottle 100 is driven to rotate, the screw blade 101j rotates together with the bottle main body and the rod holding member 101h; where the screw blade 101j rotates together with 100 and 101h, then there is no relative motion between the material-conveying member and the opening).
However, Yamabe fails to teach rotation of the chamber in a second direction about the longitudinal axis conveys the build material away from the printing system.
In the same field of endeavor pertaining to a container for a printing apparatus, Pearce
teaches that rotation of the chamber in a second direction (reverse direction 69' ; Figure 4A)
about the longitudinal axis conveys the build material away from the three- dimensional printing system ([0024] container 44 can be rotated in a reverse direction 69' and [0025] reversing rotation of container 44 causes internal rib 63 to migrate toner 42 away from the
opening). Rotating the chamber in a second direction to convey build material away from the
printing system allows for estimating the amount of material in the container such that when
the chamber is low or nearly empty it can be replaced with a different chamber full of build
material ([0005] The container is then moved in a forward direction following the rotation of
the container in the reverse direction… A time period is determined which represents the time
it took to move the material from the closed end of the material, until the signal indicating a
sufficient amount of material exists in the dispensing unit. The amount of material in the
container is estimated by use of the determined time period; [0023] determining when the
container is low or nearly empty and will need to be replaced with another container which is
full of toner and [0024] Turning now to FIGS. 4A-4C, illustrated are toner level sensing concepts
of the present application to address the above issue).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the chamber of Yamabe rotate in a second
direction about the longitudinal axis to convey the build material away from the printing
system, as taught by Pearce, for the benefit of estimating the amount of material in the
container such that when the chamber is low or nearly empty it can be replaced with a different
chamber full of build material.
Further, Yamabe fails to teach the printing system is a three-dimensional printing system. In the same field of endeavor pertaining to a powder build material storage container for a three-dimensional printing system, Abe teaches the printing system is a three-dimensional
printing system (Apparatus 1; Figure 1B). 
It would have been obvious to one of ordinary skill in the art at the time of the invention
to substitute the printer of Yamabe modified with Pearce with the three-dimensional printing
system of Abe, because one of ordinary skill in the art would have been able to carry out such a
substitution to achieve the predictable result of storing build material in a chamber for a three-
dimensional printing system and for conveying the build material to or away from the three-
dimensional printing system. "The combination of familiar elements according to known
methods is likely to be obvious when it does no more than yield predictable results." (KSR Int'l
Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

    PNG
    media_image1.png
    711
    699
    media_image1.png
    Greyscale

Regarding claim 5, Yamabe modified with Pearce and Abe teaches the container of claim 1, wherein the build material is a powdered build material (see powdered build material in Figure 6).
Regarding claim 7, Yamabe modified with Pearce and Abe teaches the container of claim 1, wherein the chamber comprises an inner surface ([0107] The bottle main body 101 includes a spiral groove 101a that is provided on the peripheral wall thereof), the inner surface comprising helical raised portions (spiral groove 101a; Figure 5) to guide build material between the chamber and the opening when the chamber is rotated ([0108] when the toner bottle 100 is driven to rotate in the direction of the arrow in the drawing by the toner supply device, the toner in the bottle main body 101 is moved from the bottle rear side toward the head side thereof due to the spiral groove 101a).
Regarding claim 8, Yamabe modified with Pearce and Abe teaches the container of claim 1, comprising a valve structure (guide rod 120; Figure 53) disposed within the opening ([0170] the screw blade 101 may be provided on the part of the guide rod 120 that protrudes from the pin receiving section), wherein the valve structure is translatable within the opening between a proximal position and a distal position in an axial direction, and is arranged to seal the opening when the valve structure is in the proximal position ([0130] As illustrated in FIG. 18, while the lid member 110 is pulled out of the bottle head section 101b obliquely upward, the guide rod 120 is in an inclined position, the guide rod 120 protruding from the back surface of the lid member 110 toward the rear side of the bottle. In order to allow the guide rod 120 to be in an inclined position, a certain degree of clearance is provided between the guide rod 120 and the holding hole of the rod holding member 101d that holds the guide rod 120 in a slidable manner).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al. (US20160033898), Pearce et al. (US20090263146), and Abe et al. (US9156056), and further in
view of Hird et al. (“Modelling helical screw piles in clay using a transparent soil”, In Proceedings of the 7th International Conference on Physical Modelling in Geotechnics 2010 Jun
17, pp. 769-774).
Regarding claim 4, Yamabe modified with Pearce and Abe teaches the container of claim
3. However, Yamabe fails to explicitly teach whether the screw comprised in the material-is a
single or multi-helix screw.
In the field reasonably pertinent to the problem, Hird teaches a multi-helix screw (see
double and triple helix pile in Figure 2(b) and 2(c)). A triple helix pile exhibits increased capacity
for load deflection compared to a single helix pile (“The load-deflection responses in Figure 7
clearly show, as would be expected, that the triple helix screw pile (C3) exhibits increased
stiffness and ultimate capacity compared to the single helix pile (C1)”- see pg. 774 left column
paragraph 2).
Therefore, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to modify the screw of Yamabe to be a
multi-helix screw for the benefit of increasing the capacity for load deflection.

Claims 6 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al. (US20160033898), Pearce et al. (US20090263146), and Abe et al. (US9156056), and further in view of Kuboki et al. (US20170212449).
Regarding claim 6, Yamabe modified with Pearce and Abe teaches the container of claim 1, wherein the opening forms part of a base for the container (see rod holding member 101h forming base of toner bottle 100 in Figure 53). However, Yamabe fails to teach the base further comprising a material-guiding structure formed around and below the opening to guide build material between the chamber and the material-conveying member during rotation.
In the same field of endeavor pertaining to a container for storing build material for a printing system, Kuboki teaches the base (container front end cover 34; Figure 1) further comprising a material-guiding structure (scooping portion 304; Figure 1) formed around and below the opening to guide build material between the chamber and the material-conveying member during rotation (see 304 around and below conveying screw 614 in Figure 8). The material-guiding structure of Kuboki makes it possible to efficiently supply build material to the material-conveying member during rotation ([0148] Therefore, when the scooping surface 3040 is inclined along with rotation of the container body 33, and even if toner with high fluidity slips down along the scooping surface 3040 at an early timing, it is possible to supply the toner to the nozzle hole 610. Consequently, it is possible to efficiently supply the toner T to the nozzle hole 610 of the conveying nozzle 611 inserted in the container body 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the base of Yamabe modified with Pearce and Abe further comprise a material-guiding structure formed around and below the opening to guide build material between the chamber and the material-conveying member during rotation, as taught by Kuboki, for the benefit of efficiently supplying build material to the material-conveying member during rotation.
Regarding claim 18, Yamabe modified with Pearce, Abe, and Kuboki teaches the container of claim 6. However, Yamabe fails to teach wherein the material- guiding structure comprises a helical lower surface that extends from the opening in an axial direction.
In the same field of endeavor pertaining to a container for storing build material for a printing system, Kuboki teaches wherein the material- guiding structure comprises a helical lower surface (spiral rib 304a; Figure 10, 13, and 14) that extends from the opening in an axial
direction (see 304a in Figure 9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material- guiding structure of Yamabe modified with Pearce, Abe, and Kuboki comprise a helical lower surface that extends from the opening in an axial direction, as taught by Kuboki, for the benefit of efficiently supplying build material to the material-conveying member during rotation, as discussed in the rejection of claim 6.
Regarding claim 19, Yamabe modified with Pearce, Abe, and Kuboki teaches the container of claim 18. However, Yamabe fails to teach wherein: upon rotation of the chamber in the first direction, the material-guiding structure guides material to the material-conveying member; and upon rotation of the chamber in the second direction, the material-guiding structure guides material to the chamber. 
In the same field of endeavor pertaining to a container for storing build material for a printing system, Kuboki teaches wherein: upon rotation of the chamber in the first direction, the material-guiding structure guides material to the material-conveying member ([0111] the toner is scooped up by the scooping portion 304 and supplied to the nozzle hole 610 of the conveying nozzle 611 inserted in the front end opening 305 serving as an opening of the nozzle receiver 330 attached to the container body 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material-guiding structure guides material to the material-conveying member upon rotation of the chamber in the first direction, as taught by Kuboki, for the benefit of efficiently supplying build material to the material-conveying member during rotation, as discussed in the rejection of claim 6. However, Yamabe modified with Pearce, Abe, and Kuboki fails to teach that upon rotation of the chamber in the second direction, the material-guiding structure guides material to the chamber.
In the same field of endeavor pertaining to a container for a printing apparatus, Pearce
teaches the chamber rotates in the second direction, as discussed in the rejection of claim 1.
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the material-guiding structure of Yamabe modified with Pearce, Abe, and Kuboki to guide material to the chamber, since Yamabe teaches the chamber and material-conveying member are rotated together, and where the direction is reversed, as taught by Pearce, the material-guiding structure rotated in the second direction guides material to the chamber. The material-guiding structure rotated in the second direction guides material to the chamber for the benefit of estimating the amount of material in the container such that when the chamber is low or nearly empty it can be replaced with a different chamber full of build material, as discussed in the rejection of claim 1.
Regarding claim 20, Yamabe modified with Pearce, Abe, and Kuboki teaches the container of claim 6. However, Yamabe fails to teach wherein the material- guiding structure is integrated with the base.
In the same field of endeavor pertaining to a container for storing build material for a printing system, Kuboki teaches wherein the material- guiding structure is integrated with the
base (see 304 within container front end cover 34 in Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material- guiding structure of Yamabe modified with Pearce, Abe, and Kuboki be integrated with the base, as taught by Kuboki, for the benefit of efficiently supplying build material to the material-conveying member during rotation, as discussed in the rejection of claim 6.
Regarding claim 21, Yamabe modified with Pearce, Abe, and Kuboki teaches the container of claim 6. While Yamabe teaches an Archimedes screw (see screw 101j inside cylindrical opening 101h), Yamabe fails to teach wherein the material- conveying member mates with and completes an Archimedes screw with the material- guiding structure when installed in the opening.
In the same field of endeavor pertaining to a container for storing build material for a printing system, Kuboki teaches wherein the material- conveying member mates with and completes an Archimedes screw with the material- guiding structure (see conveying screws 614 inside conveying nozzle 611 in Figure 8) when installed in the opening ([0090] in FIG. 8, a indicates the position at which the outer surface 33b of the container opening 33a comes in
sliding contact with the inner surface 615a of the container setting section 615 and at which the
radial position of the toner container 32 relative to the toner replenishing device 60 is
determined).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material- conveying member mate with and complete an Archimedes screw with the material- guiding structure, as taught by Kuboki, for the benefit of efficiently supplying build material to the material-conveying member during rotation, as discussed in the rejection of claim 6.
Regarding claim 22, Yamabe modified with Pearce, Abe, and Kuboki teaches the container of claim 21, wherein the Archimedes screw has an internal diameter of the chamber at a bottom of the base and a diameter of the opening at a top of the base (see annotated Figure 53 below).

    PNG
    media_image2.png
    711
    903
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 16 and 17 were deemed allowable subject matter in the Office Action mailed
02/09/2022.
Regarding claim 16, Kuboki teaches the container further comprising a notch (shutter
hooks 332a; Figure 1 and 8) in one of the material-conveying member (nozzle shutter
positioning ribs 337a ; Figure 11), Kuboki fails to teach the notch interfaces with a protrusion of
the other of the opening and the material-conveying member to prevent relative motion
between the material-conveying member and the opening
Regarding claim 17, Kuboki teaches the container further comprising a connecting
member (shutter hooks 332a; Figure 1 and 8) between the material-conveying member and the
opening. However, Kuboki fails to teach the connecting member prevents relative motion
between the material-conveying member and the opening.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743